t c memo united_states tax_court arriane redmond petitioner v commissioner of internal revenue respondent docket no filed date r determined a deficiency in p’s federal_income_tax after disallowing p’s claimed earned_income_credit held p is not entitled to the earned_income_credit and is liable for the deficiency jonathan p decatorsmith for petitioner joseph t ferrick for respondent memorandum opinion wherry judge this case is before the court on a petition for redetermination of a deficiency that respondent determined for petitioner’s tax_year the issue for decision is whether petitioner is entitled to an earned_income_credit background some of the facts have been stipulated and the stipulated facts and accompanying exhibits are hereby incorporated by reference into our findings petitioner filed her form_1040 u s individual_income_tax_return and claimed head_of_household filing_status and three exemptions one for herself and dependency_exemptions for two minor children petitioner also claimed a child_tax_credit an additional_child_tax_credit and an earned_income_tax_credit her form_1040 reflects that she had dollar_figure in adjusted_gross_income in a notice_of_deficiency dated date respondent disallowed the earned_income_credit as a result respondent determined a deficiency of dollar_figure petitioner then filed a timely petition with this court at the time she filed her petition petitioner resided in illinois a trial was held on date in chicago illinois 1in the notice_of_deficiency respondent did not disallow any of the exemptions or other credits claimed by petitioner discussion the commissioner’s determination_of_a_deficiency is generally presumed correct and the taxpayer bears the burden of proving that the determination is improper see rule a 290_us_111 but see sec_7491 petitioner bears the burden of proving that respondent was incorrect in determining that petitioner was not entitled to an earned_income_credit for sec_32 allows an eligible_individual an earned_income_credit against the individual’s income_tax_liability sec_32 limits the amount of the credit allowed and sec_32 contains different percentages and amounts used to determine the credit the limitation amount is based on the amount of the taxpayer’s earned_income and whether the taxpayer has no qualifying children one qualifying_child or two or more qualifying children in order to claim an earned_income_credit with respect to a child the taxpayer must demonstrate that the child is a qualifying_child of the taxpayer as defined in sec_152 see sec_32 although sec_152 sets forth multiple requirements that must be satisfied in order to establish that an individual is a qualifying_child the only requirement at issue 2the rule reference is to the tax_court rules_of_practice and procedure section references are to the internal_revenue_code_of_1986 as amended and in effect for the tax_year at issue in this case is the requirement that the qualifying_child be an individual who bears a relationship to the taxpayer described in paragraph sec_152 the relationship requirement is satisfied if the individual is the taxpayer’s child brother sister stepbrother or stepsister or a descendant of any of them sec_152 petitioner argues that she is entitled to the earned_income_credit because the children with respect to whom she claimed the earned_income_credit were those of her half sister deborah ann scott ms scott when petitioner learned that ms scott was battling cancer petitioner admirably allowed ms scott’s two minor children to move in with her petitioner supported the children throughout and until ms scott’s health improved and they moved out to rejoin ms scott in early according to petitioner she and ms scott share a common father a man named wade riggs petitioner has provided copies of her and ms scott’s birth certificates unfortunately petitioner’s birth certificate lists a mother but not a father ms scott’s lists neither a mother nor a father respondent’s position is that the children are not qualifying children because petitioner has not proven that she and ms scott share a common father respondent has produced a 3the terms brother and sister include half brothers and half sisters sec_152 response to an imf mcc transcript-numident request that lists howard scott as ms scott’s father and margaret foster as her mother we do not question the sincerity of petitioner’s belief that she and ms scott are half sisters and we commend her for caring for ms scott’s children in nevertheless she has not demonstrated that respondent was incorrect in determining that she is not entitled to an earned_income_credit for although the numident record was created on date when ms scott was years old and its accuracy is not entirely imf mcc stands for ‘individual master file-martinsburg computing center’ wagner v commissioner tcmemo_2002_180 n numident is a database maintained by the social_security administration ssa that contains information provided by applicants for social_security numbers see 530_f3d_817 9th cir 382_fsupp2d_662 n d n j the numident record is created at the time social_security numbers are assigned and includes the assignee’s name date and place of birth and names of the parents teschner v commr of soc sec supra pincite n although there can be more than one deborah ann scott we note that the birth date of date and the place of birth chicago cook il shown in the numident record are identical to those reflected in the birth certificate provided by petitioner we are therefore confident that the deborah ann scott referred to in the numident record is the same person petitioner refers to certain it is the only documentary_evidence of record regarding the identity of ms scott’s father petitioner’s sincere testimony to the contrary is based solely on what others have told her as she is significantly younger than ms scott in the end for purposes of this proceeding petitioner has not demonstrated by a preponderance_of_the_evidence that she and ms scott are half sisters consequently ms scott’s children were not qualifying children when petitioner supported them in and petitioner is not entitled to an earned_income_credit for that year finally we note that a taxpayer not eligible for an earned_income_credit under sec_32 for having one or more qualifying children may be an eligible_individual under sec_32 for a taxpayer who files a return as petitioner did as head_of_household is eligible under this clause only if the taxpayer’s adjusted_gross_income is less than 5to begin with it is unclear if and if so how the ssa verified that howard scott was ms scott’s father especially in light of the fact that the copy of ms scott’s birth certificate that is a part of the record in this case is devoid of that information also as of date by ssa’s own estimates approximately million of the million entries in numident contain errors aramark facil servs v service employees international union supra pincite while the estimate reported at the referenced web site identified the errors as relating to names dates of birth citizenship status and or death indications we assume that parental information is similarly sometimes incorrect see social_security administration office of inspector general congressional response report accuracy of the social_security administration’s numident file dollar_figure revproc_2004_71 sec_3 2004_2_cb_970 because petitioner’s adjusted_gross_income for exceeded dollar_figure she is not eligible for an earned_income_credit for under sec_32 the court has considered all of petitioner’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decision will be entered for respondent
